Exhibit 99.3 Consolidated financial and operational highlights Three months ended December 31, Year ended December 31, ($ 000s except per unit data) % Change % Change Revenue from continuing operations (net of financial derivative instruments) $ $ 24 $ $ 12 Funds flow from continuing operations (1) $ 41 ) - Funds flow from discontinued operations (1) - $ ) $ ) $ - Funds flow from operations (1) $ $ (5 ) $ ) $ - Adjusted EBITDA – continuing operations (2) $ $ 48 $ $ ) Adjusted funds flow from continuing operations (3) $ $ 40 $ $ 30 Per weighted average unit – basic $ $ 40 $ $ 28 Per weighted average unit – diluted $ $ 35 $ $ 22 Percent of adjusted funds flow from continuing operations paid out as declared distributions 65
